DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reber et al. (US 2012/0099266 A1) further in view of Ulla et al. (US 7,236,356 B2).

Regarding claim 1, Reber discloses an expansion electronic device (Fig. 14 element 700), adapted to be joined with a primary electronic device (Fig. 2 element 10) and to operate cooperatively, the expansion electronic device comprising: 
(Fig. 20 element 720), having an assembly surface (Fig. 20 element 720d) on a top side thereof, wherein the assembly surface is configured to join with the primary electronic device (as shown in Fig. 21), and a first waterproof space is formed by means of structural interference between the assembly surface and the primary electronic device (as discussed in Paragraph [0152]); and 
a plurality of functional modules (Fig. 20 element 700 and Fig. 21 element 1000), respectively disposed in receiving chambers (Fig. 14 element 800), being individually installed or removed (as discussed in Paragraph [0142]), wherein a second waterproof space is formed by means of structural interference between one of the receiving chambers and the corresponding functional module (as discussed in Paragraph [0152]).
Reber does not expressly disclose a plurality of individually independent receiving chambers on a bottom side of the housing and the first waterproof space encompassing the plurality of individually independent receiving chambers.
Ulla teaches an expansion electronic device (Fig. 2 element 11), adapted to be joined with a primary electronic device (Fig. 6 element 13) and to operate cooperatively, being characterized in that, the expansion electronic device comprises: a housing (as shown in Fig. 2), having an assembly surface on a top side thereof and a plurality of individually independent receiving chambers (Fig.2 elements 33 and 35) on a bottom side thereof (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Reber by utilizing a housing of the expansion electronic device as taught by Ulla in order to allow multiple modules to be 

Regarding claim 3, Reber in view of Ulla discloses the device as set forth and combined in claim 1 above and further wherein the assembly surface has a central region corresponding to the first waterproof space (as shown in Reber Fig. 16 wherein element 720d is located in the central region of the device and a border region (Reber Fig. 16 element 720f) encircling the central region (as discussed in Reber Paragraph [0145]), and a first interference structure (Reber Fig. 19 element 820a) is provided in the border region (as shown in Reber Fig. 19); a second interference structure (Reber Fig. 19 element 790) configured to generate sealed interference with the first interference structure is provided on a bottom of the primary electronic device (as shown in Reber Fig. 19 and discussed in Reber Paragraph [0152]).

Regarding claim 4, Reber in view of Ulla discloses the device as set forth and combined in claim 3 above and further wherein the first interference structure and the second interference structure are a limiting channel (wherein Reber element 820a limits 

Regarding claim 5, Reber in view of Ulla discloses the device as set forth and combined in claim 1 above and further wherein one of the receiving chambers is provided therein with an enclosed block wall (Reber Fig. 19 element 820) configured to define the second waterproof space (as discussed in Reber Paragraph [0152]), and the enclosed block wall has a third interference structure (Reber Fig. 19 element 820a); one of the functional modules comprises a base (Reber Fig. 19 element 720f), and a fourth interference structure (Reber Fig. 19 element 790) configured to generate sealed interference with the third interference structure is provided on a bottom of the base (as shown in Reber Fig. 19 and discussed in Reber Paragraph [0152]).

Regarding claim 6, Reber in view of Ulla discloses the device as set forth and combined in claim 5 above and further wherein the third interference structure and the fourth interference structure are a limiting channel (wherein Reber element 820a limits the lateral extent of element 790 as discussed in Paragraph [0153]) and an elastic sealing member (Reber element 790 as discussed in Paragraph [0190]), respectively.

Regarding claim 9, Reber in view of Ulla discloses the device as set forth and combined in claim 5 above and further comprising: a circuit board (Reber Fig. 21 element 1010 as discussed in Paragraph [0172]), disposed in the second waterproof space (wherein the functional module is disposed in the second waterproof space) and 

Regarding claim 10, Reber in view of Ulla discloses the device as set forth and combined in claim 9 above and further comprising: an FPC (Reber Fig. 21 element 1100) connector and a cable connector (as discussed in Reber Paragraph [0177), configured to be electrically connected to the primary electronic device (as discussed in Reber Paragraph [0177]).

Regarding claim 13, Reber in view of Ulla discloses the device as set forth and combined in claim 1 above and further wherein the electronic system comprises a primary electronic device and the expansion electronic device claim 1, and the expansion electronic device and the primary electronic device are joined into one integral and operate cooperatively (as shown in Ulla Fig. 5. and discussed in Ulla Column 2 lines 1-7 and 19-47).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reber in view of Ulla as applied to claim1 above, and further in view of Bonardi et al. (US Patent 6,108,199).

Regarding claim 2, Reber in view of Ulla discloses the device as set forth in claim 1 above and further wherein the plurality of functional modules are a display card 
Reber does not expressly disclose a functional module being an optical disk module. 
Bonardi teaches a functional module being an optical disk module (Fig. 93 element 2608 as discussed in Column 56 lines 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Reber as modified above by Ulla to include as functional module one which is an optical disk module, as taught by Bonardi, in order to increase the functionality of the primary device as is indicated as desirable by the Abstract of Reber.


Allowable Subject Matter

Claims 7-8 and 11-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes wherein the enclosed block wall further defines a heat dissipation space in one of the receiving chambers, and one of the functional 

Regarding claim 8, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 7, this claim is also deemed allowable.	

Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes wherein the enclosed block wall has a sidewall that has a through hole in communication with the second waterproof space; another of the functional modules is disposed in another of the receiving chambers partitioned by the sidewall, the another of the functional modules has a connection port, the connection port is located in the through hole so as to be electrically connected to the circuit board, and the connection port and the through hole generate sealed interference.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments

Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive.  The applicant has argued that the Ulla reference teaches wherein the plurality of chambers are facing outward away from the primary electronic device and would therefore be unsuitable to create a waterproof space formed in part by the primary electronic device.  The examiner respectfully points out that claim 1 recites wherein the expansion electronic device has “a housing, having an assembly surface on a top side thereof and a plurality of individual receiving chambers on a bottom side thereof”, thus indicating that the independent receiving chambers are located opposite from the assembly surface, and as the first waterproof space… is formed by means of structural interference between the assembly surface and the primary electronic device”.  As a result of these structural relations, the plurality of independent receiving chambers are understood to be facing away from the primary electronic device in a similar manner as that of the Ulla reference.  The combination of the Reber expansion electronic device housing with the Ulla reference would result in the formation of the plurality of independent receiving chambers in the surface of the housing away from the primary electronic device, as recited by Claim 1.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841